     Case 09-09496         Doc 47      Filed 03/08/19 Entered 03/08/19 12:28:23               Desc Main
                                         Document     Page 1 of 7

                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

       In re: GONZALEZ, ANA MARIA                                   §   Case No. 09-09496
                                                                    §
                                                                    §
   Debtor(s)                                                        §
         CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
  REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

         THOMAS E. SPRINGER, chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

         1) All funds on hand have been distributed in accordance with the Trustee's Final Report
and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee's control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

        2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
discharged without payment, and expenses of administration is provided below:


 Assets Abandoned: $22,153.18                         Assets Exempt: $2,375.00
 (without deducting any secured claims)
 Total Distribution to Claimants:$10,948.10          Claims Discharged
                                                     Without Payment: $0.00

 Total Expenses of Administration:$122,994.85


         3) Total gross receipts of $    255,000.00 (see Exhibit 1 ), minus funds paid to the debtor
 and third parties of $   121,057.05 (see Exhibit 2 ), yielded net receipts of $133,942.95
from the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
     Case 09-09496           Doc 47       Filed 03/08/19 Entered 03/08/19 12:28:23                      Desc Main
                                            Document     Page 2 of 7


                                        CLAIMS              CLAIMS             CLAIMS             CLAIMS
                                      SCHEDULED            ASSERTED           ALLOWED              PAID


 SECURED CLAIMS
 (from Exhibit 3)                              $0.00          $10,103.87         $10,103.87        $10,103.87

 PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4 )                           0.00          122,994.85        122,994.85         122,994.85

   PRIOR CHAPTER
   ADMIN. FEES AND
   CHARGES (fromExhibit 5 )                     0.00                0.00               0.00                 0.00
   PRIORITY UNSECURED
   CLAIMS (from Exhibit 6 )                     0.00                0.00               0.00                 0.00
 GENERAL UNSECURED
 CLAIMS (fromExhibit 7)                         0.00              844.23            844.23             844.23

                                               $0.00         $133,942.95        $133,942.95       $133,942.95
 TOTAL DISBURSEMENTS

          4) This case was originally filed under Chapter 7 on March 30, 2009.
  The case was pending for 116 months.

          5) All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

           6) An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8 . The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9 .

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

  Dated: 12/05/2018                 By: /s/THOMAS E. SPRINGER
                                        Trustee


  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
                    Case 09-09496             Doc 47        Filed 03/08/19 Entered 03/08/19 12:28:23                          Desc Main
                                                              Document     Page 3 of 7



                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT



EXHIBIT 1 GROSS RECEIPTS

                                                                                           UNIFORM                                 $ AMOUNT
              DESCRIPTION
                                                                                          TRAN. CODE 1                             RECEIVED
     Class action vaginal mesh litigation                                                 1242-000                                  255,000.00


    TOTAL GROSS RECEIPTS                                                                                                           $255,000.00

1
    The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                           UNIFORM                                 $ AMOUNT
        PAYEE                                      DESCRIPTION
                                                                                          TRAN. CODE                                  PAID
 GONZALEZ, ANA MARIA                              Dividend paid 100.00% on
                                                  $121,057.05; Claim# SURPLUS;
                                                  Filed: $121,057.05;
                                                  Reference:                   8200-002                                             121,057.05

    TOTAL FUNDS PAID TO DEBTOR AND THIRD                                                                                           $121,057.05
    PARTIES

EXHIBIT 3 SECURED CLAIMS


                                                      UNIFORM          CLAIMS
       CLAIM                                                          SCHEDULED               CLAIMS                  CLAIMS             CLAIMS
        NO.               CLAIMANT                     TRAN.           (from Form            ASSERTED                ALLOWED              PAID
                                                       CODE                6D)
 MEDICARE         Medicare                             4220-000            N/A                     10,103.87           10,103.87           10,103.87


    TOTAL SECURED CLAIMS                                                          $0.00          $10,103.87           $10,103.87          $10,103.87



EXHIBIT 4 CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                                      UNIFORM
        PAYEE                                                          CLAIMS                 CLAIMS                  CLAIMS             CLAIMS
                                                       TRAN.
                                                                      SCHEDULED              ASSERTED                ALLOWED              PAID
                                                       CODE
 Trustee Compensation - THOMAS E. SPRINGER                  2100-000             N/A                  9,947.15          9,947.15            9,947.15

 Other - Shapiro Settlement Solutions, LLC                  3991-000             N/A                   425.00             425.00                 425.00

 Other - Kell Lampin, LLC                                   3210-600             N/A                 91,800.00         91,800.00           91,800.00




UST Form 101-7-TDR (10/1/2010)
             Case 09-09496       Doc 47    Filed 03/08/19 Entered 03/08/19 12:28:23                   Desc Main
                                             Document     Page 4 of 7
 Other - Kell Lampin, LLC                   3220-610            N/A              1,384.63       1,384.63      1,384.63

 Other - Kell Lampin, LLC                   3220-610            N/A                200.00         200.00          200.00

 Attorney for Trustee Expenses (Trustee     3120-000            N/A                 62.06          62.06           62.06
 Firm) - THOMAS E. SPRINGER
 Attorney for Trustee Fees (Trustee Firm) - 3110-000            N/A              5,455.00       5,455.00      5,455.00
 THOMAS E. SPRINGER
 Other - Kell Lampin (trust account)        3210-600            N/A            10,200.00       10,200.00     10,200.00

 Other - Kell Lampin (trust account)        3992-000            N/A              2,550.00       2,550.00      2,550.00

 Other - Rabobank, N.A.                     2600-000            N/A                 92.91          92.91           92.91

 Other - Rabobank, N.A.                     2600-000            N/A                244.98         244.98          244.98

 Other - Rabobank, N.A.                     2600-000            N/A                205.92         205.92          205.92

 Other - Rabobank, N.A.                     2600-000            N/A                234.01         234.01          234.01

 Other - Rabobank, N.A.                     2600-000            N/A                193.19         193.19          193.19

 TOTAL CHAPTER 7 ADMIN. FEES                              N/A                $122,994.85     $122,994.85   $122,994.85
 AND CHARGES


EXHIBIT 5 PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                       UNIFORM
    PAYEE                                            CLAIMS               CLAIMS             CLAIMS        CLAIMS
                                        TRAN.
                                                    SCHEDULED            ASSERTED           ALLOWED         PAID
                                        CODE
                                                  None

 TOTAL PRIOR CHAPTER ADMIN.                               N/A                       $0.00          $0.00           $0.00
 FEES AND CHARGES


EXHIBIT 6 PRIORITY UNSECURED CLAIMS


                                       UNIFORM       CLAIMS               CLAIMS
   CLAIM                                            SCHEDULED            ASSERTED            CLAIMS        CLAIMS
    NO.           CLAIMANT              TRAN.          (from Form       (from Proofs of     ALLOWED         PAID
                                        CODE               6E)               Claim)
                                                  None

 TOTAL PRIORITY UNSECURED                                       $0.00               $0.00          $0.00           $0.00
 CLAIMS


EXHIBIT 7 GENERAL UNSECURED CLAIMS


                                       UNIFORM       CLAIMS               CLAIMS
   CLAIM                                            SCHEDULED            ASSERTED            CLAIMS        CLAIMS
    NO.           CLAIMANT              TRAN.          (from Form       (from Proofs of     ALLOWED         PAID
                                        CODE               6F)               Claim)
      1    Armor Systems Corporation   7100-000           N/A                      796.10         796.10          796.10

      1I   Armor Systems Corporation   7990-000           N/A                       48.13          48.13           48.13

 TOTAL GENERAL UNSECURED                                        $0.00            $844.23        $844.23       $844.23
 CLAIMS

UST Form 101-7-TDR (10/1/2010)
                       Case 09-09496                  Doc 47              Filed 03/08/19 Entered 03/08/19 12:28:23                                         Desc Main
                                                                            Document     Page 5 of 7
                                                                                                                                                                               Exhibit 8


                                                                                    Form 1                                                                                     Page: 1

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 09-09496                                                                       Trustee:        (330640)      THOMAS E. SPRINGER
Case Name:          GONZALEZ, ANA MARIA                                                     Filed (f) or Converted (c): 03/30/09 (f)
                                                                                            §341(a) Meeting Date:         04/20/09
Period Ending: 12/05/18                                                                     Claims Bar Date:              04/14/17

                                1                                           2                           3                        4                   5                     6

                    Asset Description                                 Petition/               Estimated Net Value           Property            Sale/Funds           Asset Fully
         (Scheduled And Unscheduled (u) Property)                   Unscheduled          (Value Determined By Trustee,     Abandoned            Received by       Administered (FA)/
                                                                       Values               Less Liens, Exemptions,        OA=§554(a)            the Estate        Gross Value of
Ref. #                                                                                          and Other Costs)                                                  Remaining Assets

 1       Cash                                                                    25.00                        0.00                                         0.00                       FA

 2       Harris Bank                                                            100.00                        0.00                                         0.00                       FA

 3       Misc. Household Goods                                                  750.00                        0.00                                         0.00                       FA

 4       Clothing                                                               100.00                        0.00                                         0.00                       FA

 5       1999 Plymouth Breeze                                                1,400.00                         0.00                                         0.00                       FA

 6       Class action vaginal mesh case (u)                                19,778.18                     19,778.18            OA                           0.00                       FA
           Order abandoning assets entered 9/22/17
         (settlement from other related vaginal mesh case will
         result in surplus)

 7       Class action vaginal mesh litigation (u)                         255,000.00                    255,000.00                                  255,000.00                        FA

 7       Assets      Totals (Excluding unknown values)                    $277,153.18                  $274,778.18                                $255,000.00                      $0.00



     Major Activities Affecting Case Closing:

                  Order approving vaginal mesh settlement entered September 22, 2017 in gross amount of $255,000. However, the funds have not been received from Plaintiff as they
                  did not want to allow the Medicare lien to be paid by the Trustee. Payment of Medicare lien has been resolved and payment will be submitted in next "batch" of
                  settlment payments, estimated to be in the next 45-60 days.

     Initial Projected Date Of Final Report (TFR):       April 15, 2018                       Current Projected Date Of Final Report (TFR):        July 6, 2018 (Actual)




                                                                                                                                              Printed: 12/05/2018 12:26 PM         V.14.14
                        Case 09-09496                    Doc 47          Filed 03/08/19 Entered 03/08/19 12:28:23                                                 Desc Main
                                                                           Document     Page 6 of 7
                                                                                                                                                                                    Exhibit 9


                                                                                    Form 2                                                                                           Page: 1

                                                        Cash Receipts And Disbursements Record
Case Number:         09-09496                                                                           Trustee:            THOMAS E. SPRINGER (330640)
Case Name:           GONZALEZ, ANA MARIA                                                                Bank Name:          Rabobank, N.A.
                                                                                                        Account:            ******6266 - Checking Account
Taxpayer ID #: **-***4147                                                                               Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 12/05/18                                                                                 Separate Bond: N/A

   1            2                            3                                        4                                                 5                     6                 7

 Trans.     {Ref #} /                                                                                                               Receipts        Disbursements    Checking
  Date      Check #          Paid To / Received From                    Description of Transaction                 T-Code              $                  $       Account Balance
02/20/18                  Kell Lampin (trust account)         Settlement Pursuant to Order entered 9/22/17                            242,250.00                            242,250.00
               {7}                                               Gross Settlement              255,000.00          1242-000                                                 242,250.00
                                                                 4% held back for MDL           -10,200.00         3210-600                                                 242,250.00
                                                                 Common Benefit
                                                                 1% held back for MDL            -2,550.00         3992-000                                                 242,250.00
                                                                 Common Benefit
                                                                 expense
02/28/18                  Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                        92.91    242,157.09
03/02/18      101         Kell Lampin, LLC                    Special counsel fees pursuant to Order entered 3210-600                                         91,800.00     150,357.09
                                                              9/22/17
03/02/18      102         Kell Lampin, LLC                    Special counsel expenses pursuant to Order           3220-610                                    1,384.63     148,972.46
                                                              entered 9/22/17
03/02/18      103         Kell Lampin, LLC                    Shared expense allocation pursuant to Order          3220-610                                       200.00    148,772.46
                                                              entered 9/22/17
03/02/18      104         Shapiro Settlement Solutions, LLC   Lien resolution fees pursuant to Order entered       3991-000                                       425.00    148,347.46
                                                              9/22/17
03/02/18      105         Medicare                            Medicare lien pursuant to Order entered              4220-000                                   10,103.87     138,243.59
                                                              9/22/17
03/30/18                  Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                       244.98    137,998.61
04/30/18                  Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                       205.92    137,792.69
05/31/18                  Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                       234.01    137,558.68
06/29/18                  Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                       193.19    137,365.49
09/21/18      106         THOMAS E. SPRINGER                  Dividend paid 100.00% on $9,947.15, Trustee          2100-000                                    9,947.15     127,418.34
                                                              Compensation; Reference:
09/21/18      107         GONZALEZ, ANA MARIA                 Dividend paid 100.00% on $121,057.05;                8200-002                                  121,057.05             6,361.29
                                                              Claim# SURPLUS; Filed: $121,057.05;
                                                              Reference:
09/21/18      108         Armor Systems Corporation           Combined Check for Claims#1,1I                                                                      844.23            5,517.06
                                                                 Dividend paid 100.00%               796.10        7100-000                                                         5,517.06
                                                                 on $796.10; Claim# 1;
                                                                 Filed: $796.10
                                                                 Dividend paid 100.00%                48.13        7990-000                                                         5,517.06
                                                                 on $48.13; Claim# 1I;
                                                                 Filed: $48.13
09/21/18      109         THOMAS E. SPRINGER                  Combined Check for                                                                               5,517.06                 0.00
                                                              Claims#ATTYFEES,ATTYEXP
                                                                 Dividend paid 100.00%            5,455.00         3110-000                                                             0.00
                                                                 on $5,455.00; Claim#


                                                                                                        Subtotals :                  $242,250.00         $242,250.00
{} Asset reference(s)                                                                                                                            Printed: 12/05/2018 12:26 PM        V.14.14
                        Case 09-09496                Doc 47    Filed 03/08/19 Entered 03/08/19 12:28:23                                                 Desc Main
                                                                 Document     Page 7 of 7
                                                                                                                                                                          Exhibit 9


                                                                              Form 2                                                                                      Page: 2

                                               Cash Receipts And Disbursements Record
Case Number:        09-09496                                                                  Trustee:            THOMAS E. SPRINGER (330640)
Case Name:          GONZALEZ, ANA MARIA                                                       Bank Name:          Rabobank, N.A.
                                                                                              Account:            ******6266 - Checking Account
Taxpayer ID #: **-***4147                                                                     Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 12/05/18                                                                       Separate Bond: N/A

   1            2                       3                                      4                                              5                     6                 7

 Trans.     {Ref #} /                                                                                                     Receipts        Disbursements    Checking
  Date      Check #        Paid To / Received From            Description of Transaction                 T-Code              $                  $       Account Balance
                                                          ATTYFEES; Filed:
                                                          $5,455.00
                                                          Dividend paid 100.00%              62.06       3120-000                                                            0.00
                                                          on $62.06; Claim#
                                                          ATTYEXP; Filed: $62.06

                                                                             ACCOUNT TOTALS                                 242,250.00             242,250.00               $0.00
                                                                                    Less: Bank Transfers                           0.00                   0.00
                                                                             Subtotal                                       242,250.00             242,250.00
                                                                                    Less: Payments to Debtors                                      121,057.05
                                                                             NET Receipts / Disbursements                  $242,250.00         $121,192.95



                                                                                                                                Net             Net                   Account
                                                                             TOTAL - ALL ACCOUNTS                             Receipts     Disbursements              Balances

                                                                             Checking # ******6266                          242,250.00             121,192.95                0.00

                                                                                                                           $242,250.00         $121,192.95                  $0.00




{} Asset reference(s)                                                                                                                  Printed: 12/05/2018 12:26 PM        V.14.14
